Citation Nr: 1417421	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  08-10 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for attention-deficit hyperactivity disorder (ADHD), claimed as a learning disability.

2.  Entitlement to a rating higher than 20 percent for the service-connected cervical spine disability, characterized as cervical spine strain with degenerative disc disease and degenerative arthritis.

3.  Entitlement to a rating higher than 20 percent for the service-connected left ankle disability, characterized as arthritis and postoperative arthrodesis of the subtalar, talo-navicular and calcaneocuboid joints with osseous union of the subtalar and calcaneocuboid joint.

4.  Entitlement to a rating higher than 10 percent for the service-connected right ankle disability, characterized as degenerative changes status post posterior tibial tendon release.

5.  Entitlement to a rating higher than 10 percent for the service-connected left hip disability, characterized as osteoporosis.

6.  Entitlement to a rating higher than 10 percent for the service-connected right hip disability, characterized as osteoporosis.

7.  Entitlement to a rating higher than 10 percent for the service-connected left elbow disability, characterized as left elbow lateral epicondylitis.

8.  Entitlement to compensable rating for the service-connected disability of the left index finger, characterized as degenerative joint disease of the left second carpometacarpal joint.

9.  Entitlement to a rating higher than 10 percent for the service-connected bilateral pes planus.

10.  Entitlement to an initial compensable rating for the service-connected sinusitis.

11.  Entitlement to a rating higher than 10 percent for the service-connected gastroesophageal reflux disease (GERD). 

12.  Entitlement to compensable rating for the service-connected hemorrhoids.

13.  Entitlement to a rating higher than 10 percent for the service-connected left eye disability, characterized as peripheral ladder degeneration.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from October 1981 to August 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by multiple Department of Veterans Affairs (VA) Regional Offices (ROs).  A September 2007 rating decision by the RO in San Diego, California continued a current 20 percent rating for the service-connected disability of the cervical spine.  An April 2009 rating decision by the RO in Portland, Oregon granted service connection for sinusitis and assigned an initial noncompensable rating effective from January 19, 2007.  A January 2010 rating decision by the Portland RO continued current disability ratings for the service-connected hemorrhoids, left and right ankle, left and right hip, GERD, left elbow, left eye, left index finger and bilateral pes planus disabilities.  Finally, a rating decision by the Portland RO in February 2011 denied service connection for ADHD.

Custody of the file was recently transferred to the RO in Salt Lake City, Utah, which is currently VA's Agency of Original Jurisdiction (AOJ).

In October 2013 the Veteran testified before the undersigned Acting Veterans Law Judge in a videoconference hearing from the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  During her hearing before the Board in October 2013, prior to the Board's adjudication of the appeal, the Veteran informed the Board that she wished to withdraw her appeals in regard to the issue of service connection for ADHD/learning disorder and evaluation of the service-connected disability of the left index finger.

2.  The Veteran's service-connected cervical spine disability is manifested by forward flexion better than 15 degrees, without ankylosis; she has not had qualifying incapacitating episodes of intervertebral disc syndrome.

3.  The Veteran's service-connected left ankle disability is manifested by marked limitation of motion with painful motion; it is not ankylosed in plantar flexion or dorsiflexion.  

4.  The Veteran's service-connected right ankle disability is manifested by moderate, not marked, limitation of motion with painful motion.

5.  The Veteran's service-connected left hip and right hip disabilities are manifested by normal extension, flexion better than 30 degrees and abduction better than 10 degrees, with subjective pain.  

6.  The Veteran is left-handed.

7.  The Veteran's service-connected left elbow disability is manifested by extension to 0 degrees and flexion to 145 degrees or better prior to onset of subjective pain.

8.  The Veteran's service-connected bilateral pes planus more closely approximates a moderate, rather than severe, level of disability.

9. From January 19, 2007, the Veteran's service-connected sinusitis has not been manifested by any incapacitating episodes requiring prolonged antibiotic treatment, and there is no evidence of three or more qualifying non-incapacitating episodes of sinusitis within any given year.  

10.  The Veteran's service-connected GERD is manifested by occasional regurgitation but not by additional pyrosis or dysphagia.

11.  The Veteran's service-connected hemorrhoid disability is manifested by mild-to-moderate symptoms manifested by episodes of hemorrhoids that are small, reducible and not thrombosed. 

12.  The Veteran's service-connected left eye disability is not shown to be manifested by concentric contraction with loss of remaining visual field.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for ADHD or learning disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).
 
2.  The criteria for withdrawal of the appeal for compensable evaluation for the service-connected disability of the left index finger are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).
 
3.  The criteria for a rating higher than 20 percent for the service-connected cervical spine disability are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242,  5243 (2013).

4.  The criteria for a rating higher than 20 percent for the service-connected left ankle disability are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§3.102, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2013)

5.  The criteria for a rating higher than 10 percent for the service-connected right ankle disability are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2013)

6.  The criteria for a rating higher than 10 percent for the service-connected left hip disability are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.40, 4.45, 4.71a, Diagnostic Codes 5251, 5252, 5253 (2013)

7.  The criteria for a rating higher than 10 percent for the service-connected right hip disability are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§3.102, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5251, 5252, 5253 (2013).

8.  The criteria for a rating higher than 10 percent for the service-connected left elbow disability are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5026, 5027, 5028 (2013).

9.  The criteria for a rating higher than 10 percent for the service-connected bilateral pes planus are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2013).
 
10.  The criteria for an initial compensable rating for the service-connected sinusitis are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.97, Diagnostic Code 6512 (2013).

11.  The criteria for a rating higher than 10 percent for the service-connected GERD are not met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7346 (2013).

12.  The criteria for a compensable rating for the service-connected hemorrhoids are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7336 (2013).

13.  The criteria for a rating higher than 10 percent for the service-connected left eye disability are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.14, 4.79, Diagnostic Code 6080 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues from Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran testified before the Board in October 2013.  During that hearing, she testified that she wanted to withdraw the issues of entitlement to service connection for ADHD and entitlement to increased (compensable) rating for the service-connected disability of the left index finger from appeal.  Her request to withdraw those issues from appeal is documented in the hearing transcript.

Therefore, with respect to these issues, there remain no allegations of errors of fact or law for appellate consideration. The Board accordingly does not have jurisdiction to review those issues and the appeals are dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The issue of initial evaluation for sinusitis arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In regard to the other rating issues on appeal, the RO sent the Veteran letters in February 2007 and in June 2009 advising her that in order to obtain increased rating the evidence must show that the service-connected disabilities have increased in severity; the letters also advised her of the respective duties of the claimant and VA in obtaining evidence.  The Veteran had ample opportunity to respond prior to the September 2007 and January 2010 rating decisions on appeal.

In any event, the Veteran has not pointed to any prejudice resulting from the timing or content of notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

VA has also made reasonable efforts to obtain relevant records adequately identified by the Veteran.  In this regard, the claims file includes service treatment records, service personnel records, Social Security Administration (SSA) disability records and relevant post-service treatment records and examination reports.  The Veteran has not otherwise identified existing records that should be obtained.  

The Veteran has been afforded numerous VA examinations in support of the claims herein adjudicated.  The examination reports reflect a review of the Veteran's claims file and contain sufficient detail to adjudicate the claims.  Accordingly, the Board finds the medical evidence is sufficient to permit appellate review at this time.

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ (AVLJ) identified the issues to the Veteran, the Veteran volunteered her treatment history, and the AVLJ asked questions concerning symptomatology related to her claims for service connection and increased rating, as well as the existence of other evidence that should be obtained.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, 38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 cited above are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Degenerative arthritis is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, which provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

Note (1) to DC 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

Where medical evidence shows claimant has arthritis, and where the diagnostic code applicable to the disability is not based on limitation of motion, such as DC 5257 (knee subluxation or instability), a separate rating may be assigned if there is additional disability due to limitation of motion.  VAOPGCPREC 23-97 (July 1, 1997); see also Hicks v. West, 8 Vet. App. 417 (1995).

Painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must consider whether a veteran's disabilities on appeal present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, id.

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, 511. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities on appeal.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

Evaluation of Cervical Spine Disability

The Veteran's service-connected cervical lumbosacral spine disability has been rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243 (intervertebral disc syndrome, or IVDS).  This DC provides that the disability shall be rated under the Formula for Rating IVDS Based on Incapacitating Episodes or the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation.  

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1) to DC 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Pertinent to the cervical spine, a rating of 20 percent is assigned for forward flexion greater than 15 degrees but not greater than 30 degrees; or, combined ROM of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of body height.  A rating of 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less, or for favourable ankylosis of the entire cervical spine.  A rating of 40 percent is assigned for unfavourable ankylosis of the entire cervical spine.  A rating of 100 percent is assigned for unfavourable ankylosis of entire spine.  

The Notes following the General Rating Formula provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion (ROM) refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined ROM.  See also Plate V, 38 C.F.R. § 4.71a.  Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the ROM of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal ROM stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the ROM is normal for that individual will be accepted.  Note (4) provides that the rater is to round each ROM measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavourable ankylosis is a condition in which the entire cervical spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favourable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavourable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

The Veteran's claim for increased rating was received in January 2007.

The Veteran presented to the VA Community-Based Outpatient Clinic (CBOC) in January 2007 complaining of neck pain for the past month.  Clinical examination of the neck and back was unremarkable, and range of motion (ROM) was normal.  There was increased muscle tension over the lateral side of the neck and over the bilateral trapezii consistent with trapezius tendonitis.  The Veteran was referred for X-ray, which confirmed moderate degenerative disc changes at the fourth and fifth interspaces, although vertebral height and alignment were preserved.

The Veteran had a VA physical medicine and rehabilitation (PM&R) consult in February 2007 in which she complained of cervical neck pain with associated headache and bilateral shoulder pain.  Examination showed muscle spasm to the left posterior/lateral region of the neck with palpation.  Sensory was intact but there was decreased strength right worse than left.  ROM was somewhat decreased on right lateral rotation but was otherwise normal.  Clinical diagnosis was likely myofascial pain in the neck with degenerative joint disease (DJD) of the cervical spine eliciting pain.  The Veteran was referred for physical therapy.

A subsequent VA physical therapy (PT) note in February 2007 notes complaint of intermittent neck pain since service but worse since December 2006.  Examination showed ROM flexion/extension of 0-40 degrees, rotation to 60 degrees right and 50 degrees left, and side bend to 40 degrees right and 30 degrees left.  Pain was noted on rotation and side bend to the left.  Motor strength of the shoulders, elbows and wrists was 4/5 bilaterally.  Sensory examination was normal.  

A March 2007 VA PM&R note shows the Veteran reported a 95 percent improvement in her neck complaints since beginning PT.  ROM was essentially unchanged from previous observations.  Her pain history was 02-/10 at best, 9/10 at worst and 6/10 currently.   The Veteran was discharged from the PT clinic because she felt comfortable with what she had learned and capable of managing future neck complaints as they arose.

The Veteran had a VA examination of the joints in January 2008, to include the cervical spine.  The Veteran reported onset of neck pain without specific injury; she had been treated with ibuprofen and PT but continued to have residual chronic neck pain.  She described the pain as constant and 5/10 in severity, increased with turning activities.  She endorsed associated limitation of motion but denied paresthesias, paralysis or bowel/bladder dysfunction.  She had last worked in 2005, but in terms of activities of daily living (ADLs) she had difficulty showering due to stiffness.  She complained of difficulty lifting her laundry; she did not do any other major housework activities.  She was no longer able to play volleyball.  She was able to drive for two hours but noted difficulty turning and backing up.  She denied incapacitating episodes.

Neurological examination was unremarkable (reflexes 2+ and equal in all extremities and motor strength 5/5 and intact in all parameters; sensory was also intact).  Examination of the cervical spine showed flexion to 35 degrees, which produced right and left posterior neck pain; combined ROM of the cervical spine was to 245 degrees.  ROM was not additionally limited by pain, weakness, fatigue or lack of endurance following repetitive testing or flare-up.  There was moderate tenderness in the right and left posterior neck region without significant spasm.  The examiner diagnosed cervical spine strain with hemi-degenerative disc disease (DDD) and degenerative arthritis.     
   
VA X-ray of the cervical spine in January 2008, taken in conjunction with the VA examination cited above, showed no acute fracture and normal mineralization and alignment.  There were moderate degenerative changes with disc space narrowing at the C4/5 and C5/6 levels with bilateral uncovertebral joint hypertrophy and associated mild joint neuroforaminal narrowing at those levels.

The Veteran had a group intake appointment at the VA primary care clinic (PCC) in March 2008 to establish care.  Clinical examination at the time showed normal ROM of the cervical spine.  Neurological examination was grossly normal.

The Veteran presented to the VA PCC in February 2009 for annual examination.  The examination report is silent in regard to any complaint related to the cervical spine.

The Veteran had a VA orthopedic examination in November 2009 during which she complained of generalized ache in her neck that radiated toward her shoulders.  She reported using aspirin for pain relief and reported using a soothing balm and a heating pad.  She denied radiation into the arms, numbness, tingling, tremors or weakness of the upper extremities associated with neck pain.  She also denied any loss of strength or sensation in the upper extremities.  She reported being independent in all activities of daily living (ADLs) such as eating, bathing, grooming, toileting and dressing, and she denied any incapacitating episodes.  Examination showed the cervical spine to be without swelling, deformity, discoloration or malalignment.  There was no deficit in grip strength or motion in the upper extremities.  However, there was tenderness to palpation in the area of the cervical spine and the erector spinae group.  ROM was flexion to 45 degrees, extension to 25 degrees and rotation to 60 degrees in each direction.  Repetitive motion did not result in any decreased ROM.  The examiner's assessment was chronic cervical spine strain with degenerative changes.  The examiner stated repetitive motion during flare-up might cause a loss of 20-25 degrees in overall ROM, strength, coordination and fatigability].    

The Veteran had a VA orthopedic examination in November 2011, performed by a physician.  The Veteran complained of current constant pain in both sides of her neck, which she characterized as 5/10 in severity.  Pain was increased by turning the head, twisting activities and lifting heavy objects.  The Veteran was able to drive up to two hours but had trouble turning her head to back up.  The Veteran endorsed limitation of motion but denied paresthesia, paralysis or bladder/bowel impairment.  She denied incapacitating episodes due to IVDS.  The Veteran initially denied pain or weakness to the arms but then reported occasional but infrequent shooting pain down the left arm to the elbow.  ROM of the neck was flexion to 45 degrees or better without pain; combined ROM was to 300 degrees without pain.  Repetitive use caused no additional limitation of movement or function due to the DeLuca factors.  There was no tenderness to palpation and no guarding or spasm.  Muscle strength was 5/5 in the bilateral upper extremities, deep tendon reflexes were 2+ and symmetrical and sensory examination was normal.  There was no radicular pain or other symptoms of cervical radiculopathy.  The examiner specifically stated the Veteran did not have cervical IVDS.  The examiner diagnosed cervical spine strain with hemi-DDD and degenerative arthritis.  The examiner stated the Veteran's cervical spine disability did not impact the Veteran's ability to work.

A VA occupational therapy treatment note dated in July 2012, which is associated with Virtual VA, shows the Veteran was diagnosed with carpal tunnel syndrome and cubital tunnel syndrome of the left arm, resulting in pain in the left hand and numbness in the fingertips.

The Veteran testified before the Board in October 2013 that she experiences limitation of motion of the neck and also tingling in the left hand.  

Review of the evidence above shows the Veteran's disability most closely approximates the 20 percent rating under any applicable DC.

The Veteran is shown to have DDD, so the Board has considered rating under DC 5243 (IVDS), even though the most recent VA examiner opined that the Veteran in fact does not have IVDS.  A rating higher than the currently-assigned 20 percent under DC 5243 would require incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; in this case the Veteran has not asserted, and the evidence of record does not suggest, that she had any qualifying incapacitating episodes whatsoever during any 12-month period.  Accordingly, a rating higher than 20 percent under the rating criteria for IVDS (DC 5243) cannot be considered.

Turning to the General Rating Formula for Diseases and Injuries of the Spine, a rating higher than 20 percent requires forward flexion of the cervical spine 15 degrees or less, or favourable ankylosis of the entire cervical spine.  In this case the file contains numerous VA examinations and VA and private clinical reports showing measured ROM of the cervical spine, and these show that at worst the Veteran's forward flexion has been to 35 degrees (January 2008), and otherwise before and after forward flexion was to 40 degrees or better.  The VA examiner in November 2009 stated that repetitive motion might cause the Veteran's combined ROM to be 20 degrees less, but even if this speculative figure were applied to flexion exclusively the resultant figure (20-25 degrees) would still not approximate the criteria for a higher rating.  The cervical spine is not shown to be ankylosed, so that criterion for higher rating is also not met.

The minimum rating for impairment of motion of the spine is 10 percent under the General Rating Formula, so the currently-assigned 20 percent rating satisfies the minimum rating for painful motion cited in Burton and Lichtenfels. 

There is no indication the Veteran has any neurological impairment attributable to her cervical spine disability.  She has a disability of the left elbow that is already service-connected, and she has nonservice-connected bilateral carpal tunnel syndrome and cubital tunnel syndrome.  In sum, there is no clinical evidence that the Veteran has a neurological disorder of the upper extremities that is associated with the cervical spine disability for which separate compensation may be considered. 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498 (1995).  Accordingly, in addition to the clinical evidence above the Board has considered the lay evidence offered by the Veteran in the form of her testimony before the Board, her correspondence to VA and her statements to various medical providers and examiners.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  While the Veteran is competent to report subjective symptoms, the rating criteria are predicated on clinical evidence such as ROM measurements and documentation of associated neurological problems.  The Board places greater weight on the objective findings of the VA examinations, covering the entire appeal period, than the Veteran's subjective report of symptomatology. 

There is no distinct period during which the criteria for a higher rating were met, so "staged rating" is not applicable.  Hart, 21 Vet. App. 505.

The Board has considered entitlement to extraschedular rating under the two-step method articulated in Thun as described above.  The Board finds that neither the first nor second Thun element is satisfied here.   

In regard to the first step of Thun, the Veteran's cervical spine disability is manifested by painful, limited motion and functional impairment.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion and incapacitating episodes.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by pain, limited motion, and functional impairment.  In short, there is nothing exceptional or unusual about the Veteran's cervical spine disability because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that her cervical spine disability has caused her to miss excessive periods of work or has resulted in any hospitalizations.  38 C.F.R. § 3.321(b)(1).  Thus, even if her disability picture was exceptional or unusual, referral for extraschedular consideration would not be warranted. 

In sum, based on the evidence and analysis above the Board finds the criteria for a rating higher than 20 percent for the Veteran's cervical spine disability are not met.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Evaluation of Left and Right Ankle Disabilities

The Veteran's left ankle disability has been rated under the criteria of 38 C.F.R. § 4.71a, DC 5271 (limitation of motion).  Under this DC, moderate limitation of motion of an ankle warrants a 10 percent evaluation, while marked limitation of motion of an ankle warrants a 20 percent evaluation.  

The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  For reference, under VA rating criteria normal ranges of motion of the ankle are as follows: dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II. 

Other diagnostic codes relating to the ankle are DC 5262 (malunion or nonunion of the tibia and fibula); DC 5270 (ankylosis of the ankle); DC 5272 (ankylosis of the subastragalar or tarsal joint); DC 5273 (malunion of os calcis or astragalus); and, DC 5274 (astragalectomy).  As noted below, these conditions are not shown on examination; thus application of these diagnostic codes is not warranted.  The Board particularly notes that the left ankle was surgically fused, but the Veteran still has measurable ROM so the left ankle is not "ankylosed" within the meaning of DCs 5270 and 5272.

The present claim for increased rating was received in May 2009.

The Veteran had a VA podiatry consult in April 2008 due to complaint of continued swelling and discomfort of the left ankle following surgery in October 2007.  Examination showed diffuse edema in the left lower extremity (LLE).  The left ankle joint had full ROM but subtalar joint ROM was absent.  Palpation caused no discomfort of the subtalar joint but caused mild discomfort of the calcaneal cuboid joint.  The clinician's assessment was arthritis status post triple arthrodesis of the left foot and possible nonunion of the calcaneal cuboid joint.

The Veteran had a VA orthopedic consult in September 2008, status post left ankle fusion in October 2007.  The Veteran reported she was doing well and wanted to resume running.  Clinical examination showed the Veteran to be ambulating normally.  She was able to perform heel/toe walking with slight pain.  Examination of the ankles showed no swelling or erythema, and incisions were well-healed.  There was no tenderness to palpation.  ROM was plantar flexion to 50 degrees bilaterally; dorsiflexion was to 20 degrees left and 30 degrees right.  There was no focal instability.  The clinician diagnosed arthrodesis of the subtalar, talo-navicular and calcaneocuboid joints, with osseous union of the subtalar and calcaneocuboid joints.  The Veteran was advised to not run or jump, but rather to exercise by swimming, cycling and low-impact weight training.

The Veteran called the VA PCC in January 2009 requesting an orthopedic consultation for the left ankle, which had become painful over the past 3-4 months.  She refused consultation with a nurse practitioner, insisting on being treated by a physician.

The Veteran presented to the VA PCC in February 2009 for annual examination.   The examination report is silent in regard to any complaint relating to the ankles.

VA X-ray of the left ankle in April 2009 showed stable subtalar arthrodesis and soft tissue swelling, without acute fracture or dislocation.

The Veteran presented to the VA emergency department in July 2009 complaining of pain and swelling in the left ankle for the past two weeks.  She reported no pain in bed but 7/10 pain when standing.  Examination of the left ankle showed mild tenderness; duplex ultrasound also showed an irregularly-shaped Baker's cyst.  The clinical impression was left ankle pain and swelling likely due to ankle sprain versus slow leak from the Baker's cyst. 

The Veteran had a VA X-ray of the left ankle in August 2009 that showed stable subtalar arthrodesis and lateral soft tissue swelling, without acute fracture or dislocation.  
  
The Veteran had a VA orthopedic examination in November 2009 in which she reported that she had multiple surgeries on both ankles.  She stated the left ankle was always stiff and sore, which was aggravated by repetitive usage.  She also had swelling in the left ankle on most days.  She stated she not worked since her left ankle surgery.  The right ankle had done well by comparison and caused only a mild ache without swelling.  She believed her ROM to be limited in the left ankle but excellent in the right ankle.  She stated she was independent in all ADLs such as eating, bathing, grooming, toileting and dressing; she was also able to walk her dog more than one mile every day.  She denied using assistive devices such as braces, canes or crutches.  She denied mechanical locking, clicking or popping and denied loss of strength.

Examination showed left ankle ROM to be 10 degrees dorsiflexion and 30 degrees plantar flexion; the right ankle had 20 degrees dorsiflexion and 45 degrees plantar flexion.  Both ankles were pain-free after repetitive movement.  The left ankle was swollen, while the right ankle was not.  Both ankles had visible surgical scars that were not clinically significant.  Neither ankle demonstrated instability.  Strength was 5/5 in all ROM and sensation was normal.  The examiner's assessment was left ankle degenerative changes status post arthrodesis and right ankle status post tibia and fibular tendon release with osteotomy and degenerative changes.  The examiner stated that repetitive movement flares would cause loss of 20-25 degrees of motion in the left and 10-15 degrees motion in the right due to weakness, incoordination and fatigability.   
  
The Veteran presented to the VA prosthetics/orthotics clinic in November 2009 requesting orthotic shoes for "instability" of her ankles.  She stated her previous right ankle surgery had been "perfect" and that her left ankle surgery was "pretty good" but she was still limping; she now had arthritis in both ankles with limited ROM.  She stated she could not sit for more than 30 minutes without getting up and moving the left ankle to restore circulation.  Clinical examination showed the left foot to have limited motion at the midtarsal joint and subtalar joint, although ROM was not recorded.  The ankle joint appeared to have equal motion to the right appearing within normal limits, and muscle strength was normal.  The Veteran was fitted for orthotics to address her pes planus disability, which is discussed below.

The Veteran had another VA podiatry consult in June 2011 due to her history of painful feet and ankles.  The Veteran stated she was "fairly pleased" with the results of the left ankle surgery in 2007 although she continued to have soreness around the medial and lateral side of the foot.  Objective examination showed movement of the ankle joints to be adequate, and strength was 5/5.  The clinical assessment was history of triple arthrodesis (left) and tendon correction (right) due to history of flat feet.  The Veteran was provided an elastic ankle brace.

On November 8, 2011, the Veteran presented to the VA Women's Clinic to express concern that she had "ruptured something" with the metal in her left ankle; she requested an X-ray, which was performed.  A treatment note dated November 13 states an impression of uncomplicated appearance of fusion hardware in the hind and midfoot.  On the same day the Veteran's attending VA physician called her to reassure her that the X-ray was fine and the ankle was stable, and the Veteran was referred to VA PT clinic for physical therapy to help strengthen the ankle.

On November 26, 2011, the Veteran had a VA PT consult in which she complained of left ankle pain, instability and persistent swelling, asserting that she sometimes felt she would fall sideways.  She was observed to have left knee valgus and decrease left knee flexion.  Ankle mobility was dorsiflexion to +5 degrees left and +12 degrees right, plantar flexion to 55 degrees bilaterally, inversion to 5 degrees left and 30 degrees right, and eversion to 5 degrees bilaterally.  Joint play showed the left talocrual glide to be 50 percent of right and muscle play showed decrease of the left gastrocnemius down to the Achilles.  The Veteran was able to fully crouch but not to squat, and the left ankle was very tender to palpation.  The clinical impression was ankle motion loss and proprioception loss status post left subtalar joint (STJ) fusion.
       
The Veteran had a VA orthopedic examination in November 2011, performed by a physician.  The Veteran stated the left ankle did not hurt because it was fused, but the right ankle was hurting more and causing her to limp.  The Veteran was noted to have a normal gait; she could heel-and-toe walk, albeit awkwardly, and she could squat normally.  ROM of the left ankle was plantar flexion to 45 degrees without pain and dorsiflexion to 10 degrees without pain; ROM of the right ankle was plantar flexion to 45 degrees without pain and dorsiflexion to 20 degrees or better without pain.  Repetitive testing did not result in additional limitation of function or movement of either ankle as due to any of the DeLuca factors.   Neither ankle was painful to palpation.  Muscle strength of both ankles was 5/5.  Anterior drawer test showed the right ankle to have laxity (instability) compared to the left; the left ankle, which had been surgically fused, was characterized as ankylosed in a good weight-bearing position.  As residual to surgery the Veteran had subjective pain in both ankles; she also had scars that were not clinically significant.  The Veteran was noted to occasionally use a cane to assist ambulation due to her knee and ankle problems.     

The examiner diagnosed the left ankle as having arthritis and postoperative arthrodesis of the subtalar, talo-navicular and calcaneocuboid joints.  The examiner diagnosed the right ankle as having postoperative tendon release with residual tendinitis and pain.  The examiner stated the ankle disability impaired the Veteran's ability to work in that she reported she had a hard time standing on her feet; the Veteran felt herself to be unsuited for sedentary employment because that entailed typing, which she was unable to do because of  her left index finger and right wrist disorders.

The file contains a February 2013 letter from private physical therapist Joshua A. Harward.  The letter states Mr. Harward had been treating the Veteran for ankle instability and weakness since January 2013.  The Veteran's symptoms had improved in terms of ROM, allowing for more functional movement.  Ankle stability and proprioception had also improved, decreasing the Veteran's risk of falls.

The Veteran presented for VA podiatry biomechanical examination in May 2013 during which ROM of the left ankle was dorsiflexion to 2 degrees with the knee extended and to 6 degrees with the knee flexed.  ROM of the right ankle was dorsiflexion to 8 degrees with the knee extended and to 10 degrees with the knee flexed.  Plantar flexion was not recorded.  Right subtalar eversion was to 10 degrees and inversion to 20 degrees; the fused left ankle had 0 degrees of subtalar movement. 

The Veteran testified before the Board in October 2013 that she had asked VA for a new pair of support shoes, but she was offered diabetic shoes instead that lacked the proper support.  After a while the pin in her left ankle broke.  She had to procure proper orthotic shoes at her own expense, which have provided some relief although she continues to have trouble with her back heel.  She sometimes walks with a cane due to her ankle problem and is unable to stand more than five minutes.  

Addressing first the left ankle, the Veteran is currently rated at 20 percent, which is the maximum schedular rating for limitation of motion under DC 5271.  The only potentially applicable DC that provides for a rating higher than 20 percent is DC 5270 (ankylosis), under which a rating higher than 20 percent may be assigned for ankylosis with plantar flexion greater than 30 degrees or dorsiflexion greater than 0 degrees.  In this case the Veteran's left ankle, while surgically fused at the subtalar joint, is not ankylosed in plantar flexion or dorsiflexion, as demonstrated by the fact that the Veteran has had active plantar flexion and active dorsiflexion in every examination and clinical note of record, so DC 5270 does not apply.  (The Board notes at this point that the VA examiner in November 2011 characterized the left ankle as being the ankylosed in a good weight-bearing position; even if one accepts that the left ankle is clinically ankylosed, ankylosis in "good weight bearing position" is rated at 10 percent under DC 5272, so alternative rating under that DC would not benefit the Veteran.)  In sum, there is no DC applicable to the Veteran's left ankle under which a rating higher than 20 percent may be considered.  

Turning to the right ankle, which is currently rated as 10 percent disabling, the Board finds that higher rating is not warranted under any applicable DC.  ROM of the right ankle was normal prior to November 2011; since then there has been limitation of dorsiflexion (ability to flex the foot upward) when compared to the normal ROM, but no impairment of plantar flexion (ability to flex the foot downward) when compared to normal ROM.  Thus, when considering that the Veteran's muscle strength has consistently been normal (5/5), the Board cannot conclude that her limitation of motion has been "marked" to warrant a 20 percent rating under DC 5271.  There is no clinical evidence of ankylosis or malunion of the right ankle os calcis or astragalus, and the Veteran has not undergone right ankle astragalectomy, so there is no alternative DC under which a rating higher than 10 percent may be considered.

The Board has considered the regulations regarding pain.  The minimum rating for impairment of motion of the ankle is 10 percent under DC 5271.  Accordingly, the Veteran's current ratings of 20 percent and 10 percent for the left and right ankles respectively meet the criteria of Burton and Lichtenfels.        

There is no distinct period during which the criteria for higher ratings were met, so "staged rating" is not applicable.  Hart, 21 Vet. App. 505.

The Board has considered the lay evidence offered by the Veteran, which primarily consists of reports of ankle pain and instability.  As noted, instability is not shown by medical evidence, and even accepting the Veteran's account of pain as competent and credible her account does not demonstrated entitlement to ratings higher than those assigned.

The Board has considered entitlement to extraschedular rating under the two-step method articulated in Thun as described above.  The Board finds that neither the first nor second Thun element is satisfied here.   

In regard to the first step of Thun, the Veteran's bilateral ankle disability is manifested by painful, limited motion and functional impairment.  The diagnostic codes in the rating schedule corresponding to disabilities of the ankle provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by pain, limited motion, and functional impairment.  In short, there is nothing exceptional or unusual about the Veteran's ankle disabilities because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.

The Board notes at this point that the Veteran has complained to the VA medical providers about subjective instability of the left ankle, but as documented above she has been assured by her VA physician that the left ankle is in fact stable.  In the absence of medical evidence of instability, particularly with medical evidence of stability, the Board cannot find the Veteran's subjective symptoms to be a justification for extraschedular referral.   

With respect to the second Thun element, the Veteran has been hospitalized on occasion for surgery to her left and right ankles, but the evidence does not suggest "frequent hospitalizations."  In regard to "marked interference with employment," the Veteran is unemployed and has been granted a total disability rating based on individual unemployability (TDIU) by VA.  Thus, there is no interference with any current employment.  Accordingly, even if the Veteran's disability picture is considered exceptional or unusual, referral for extraschedular consideration is not warranted. 

In sum, based on the evidence and analysis above the Board finds the criteria for a rating higher than 20 percent for the Veteran's left ankle disability and a rating higher than 10 percent for the Veteran's right ankle disability are not  met.  Accordingly, the claims must be denied.

Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


Evaluation of Left and Right Hip Disabilities

The Veteran's left and right hip disabilities have been rated under the criteria of 38 C.F.R. § 4.71a, DC 5013 (osteoporosis with joint manifestations).  This DC is rated based on limitation of motion of the affected parts.

Under DC 5251 (limitation of extension of the thigh), a 10 percent rating is assigned for limitation of extension to 5 degrees.

Under DC 5252 (limitation of flexion of the thigh), a 10 percent rating is assigned for limitation of flexion to 45 degrees; a rating of 20 percent is assigned for limitation of flexion to 30 degrees; a rating of 30 percent is assigned for limitation of flexion to 20 degrees; and, a rating of 40 percent is assigned for limitation of flexion to 10 degrees.

Under DC 5253 (impairment of the thigh), a rating of 10 percent is assigned for limitation of rotation (cannot toe-out more than 15 degrees) or limitation of adduction (cannot cross legs).  A rating of 20 percent is assigned for limitation of abduction with motion lost beyond 10 degrees.

DCs 5250 (ankylosis of the hip), 5254 (flail joint of the hip) and 5255 (impairment of femur) are not applicable because the Veteran does not manifest those symptoms.

For reference, normal range of motion (ROM) of the hip is extension to 0 degrees and flexion to 125 degrees, and abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The present claim for increased rating was received in May 2009.  

The Veteran presented to the VA PCC in February 2009 for annual examination.   The examination report is silent in regard to any complaint relating to the hips.

The Veteran had a VA orthopedic examination in November 2009 in which she complained of generalized ache in both hips, becoming progressively worse with usage.  She denied mechanical symptoms such as locking, clicking or popping and also denied loss of strength.  She denied using assistive devices such as cane or crutches and stated that repetitive movements caused slight increase in pain but no loss of function.  Objective examination showed no swelling, deformity or discoloration of either hip.  There was very mild tenderness to palpation in the greater trochanteric areas bilaterally.  ROM bilaterally was 0-134 degrees active forward flexion, 60 degrees external rotation, 40 degrees of abduction and 40 degrees of internal rotation, unchanged after repetitive motion.  Strength was 5/5.  The examiner's assessment was osteopenia of the bilateral hips.  The examiner stated that a loss of 15-20 degrees in overall motion, strength, coordination and fatigability could be expected with repetitive motion flare-ups.

The Veteran had a VA bone density study of the lumbar spine and bilateral hips in June 2010 to determine progress of the Veteran's osteopenia.  The results are recorded for the lumbar spine, left and right femoral neck and left and right proximal femur.  The impression was that all regions assessed had demonstrated stability since the last study in 2008.

The Veteran presented to the VA PCC in January 2011 complaining of symptoms including hip pain.  Clinical examination showed hip roll negative bilaterally and full ROM of both hips without pain or strength changes.  The Veteran was reassured that no significant hip pathology had been shown on examination.

The Veteran had a VA orthopedic examination in November 2011, performed by a physician.  The Veteran stated she was taking calcium supplement for her osteopenia; she discontinued a previous medication because he had no effect.  She endorsed stiffness when doing household chores but denied hip pain.  She denied flare-ups.  ROM of both hips was to 125 degrees or better, without pain.  Repetitive motion did not cause any increased limitation of motion or function under the criteria of DeLuca.  Strength was 5/5 bilaterally, and neither hip was tender to palpation.  The examiner diagnosed orthopnea of the left and right hips and stated the condition did not impact her ability to work.

The Veteran presented for VA podiatry biomechanical examination in May 2013 during which she was noted to walk with right hip drop.  ROM of the hips was flexion to 100 degrees in the right hip and 105 degrees in the left hip; extension was to 30 degrees bilaterally.  Abduction was not recorded.
 
The Veteran testified before the Board in October 2013 that she has soreness especially in the left hip.  She also has swelling that has caused her to limit her athletic workouts.

Review of the evidence above does not show limitation of extension to 5 degrees, as extension has been normal in every examination and clinical note of record.  Accordingly, compensation under DC 5251 (limitation of extension of the thigh), is not warranted.

In regard to limitation of flexion, the Veteran's measured flexion has at worst been to 100 degrees (VA podiatry biomechanical examination in May 2013); prior to that examination the measured flexion was consistently 135 degrees (normal) or better.  In that regard, the VA examiner in November 2009 recorded flexion of 135 degrees and stated that a loss of 15-20 degrees could be expected during flare-up, but this would not approximate the 30 degrees or worse that is required for impairment of flexion under DC 5252.

There are no examinations or clinical treatment notes showing the Veteran has limitation of abduction with motion lost beyond 10 degrees.  Again, the VA examiner in November 2009 recorded abduction of 40 degrees and stated that a loss of 15-20 degrees could be expected during flare-up, but this would not approximate the 10 degrees or worse required for impairment of the thigh under DC 5253.

The Board has considered the regulations regarding pain.  The minimum rating for impairment of motion of the hip is 10 percent under either DC 5251 (extension), 5252 (flexion) or 5253 (impairment of thigh).  Accordingly, the Veteran's current ratings of 10 percent for the left and right hips meet the criteria of Burton and Lichtenfels.        

The Board has considered the lay evidence offered by the Veteran, which primarily consists of reports of hip pain and instability.  Even accepting the Veteran's account of pain as competent and credible, her account does not demonstrate entitlement to ratings higher than those assigned.

There is no distinct period during which the criteria for higher ratings were met, so "staged rating" is not applicable.  Hart, 21 Vet. App. 505.

The Board has considered entitlement to extraschedular rating under the two-step method articulated in Thun as described above.  The Board finds that neither the first nor second Thun element is satisfied here.   

In regard to the first step of Thun, the Veteran's bilateral hip disability is manifested by painful, limited motion and functional impairment.  The diagnostic codes in the rating schedule corresponding to disabilities of the hip and thigh provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by pain, limited motion, and functional impairment.  In short, there is nothing exceptional or unusual about the Veteran's hip disabilities because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the Veteran has not asserted, and the evidence of record does not show, that she has been hospitalized for her hip disorder or that the hip disorders cause marked interference with employment.  
Accordingly, even if the Veteran's disability picture is considered exceptional or unusual, referral for extraschedular consideration is not warranted. 

In sum, based on the evidence and analysis above the Board finds the criteria for a rating higher than 10 percent for the Veteran's left and right hip disabilities are not met.  Accordingly, the claims must be denied.

Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Evaluation of Left Elbow Disability

The Veteran's left elbow disability has been rated under the criteria of 38 C.F.R. § 4.71a, DC 5024 (tenosynovitis).   This DC is rated based on limitation of motion of the affected parts.

The rating criteria distinguish between the major (dominant) and minor (non-dominant) hand.  Because the Veteran in this case is left-handed, the criteria for the major arm apply.

Under DC 5206 (limitation of flexion of the forearm) relating to the major arm, a rating of 10 percent is assigned flexion limited to 100 degrees; a rating of 20 percent is assigned for limitation of flexion to 90 degrees; a rating of 30 percent is assigned for limitation of flexion to 70 degrees; a rating of 40 percent is assigned for limitation of flexion to 55 degrees; and, a rating of 50 percent is assigned for limitation of flexion to 45 degrees.

Under DC 5207 (limitation of extension of the forearm) relating to the major arm, a rating of 10 percent is assigned for limitation of extension to 60 degrees; a rating of 20 percent is assigned for limitation of extension to 75 degrees; a rating of 30 percent is assigned for limitation of extension to 90 degrees; a rating of 40 percent is assigned for limitation of extension to 100 degrees; and, a rating of 50 percent is assigned for limitation of extension to 10 degrees.

Under DC 5208, a rating of 20 percent is assigned when flexion is limited to 100 degrees and extension is limited to 45 degrees.
  
Under the rating schedule, full motion of the elbow is from 0 to 145 degrees; full forearm pronation is to 80 degrees and full forearm supination is to 85 degrees.  38 C.F.R. § 4.71 Plate I.  

The present claim for increased rating was received in May 2009.  

The Veteran presented to the VA PCC in February 2009 for annual examination.   The examination report is silent in regard to any complaint relating to the elbow.

The Veteran had a VA orthopedic examination in November 2009 in which she complained of stiffness and soreness in the lateral epidcondoyle region.  She stated this would happen a couple of times per year and would last 1-2 months with flare. Flare-ups were associated with repetitive motion.  She denied mechanical locking, clicking or popping and also denied loss of strength.  She reported that she was independent in all ADLs such as eating, bathing, grooming, toileting and dressing.  Examination showed no deficits in flexion/ extension of the elbows; grip strength and sensation was normal in the upper extremities.  ROM was 0-150 degrees without pain, although the left epicondyle was tender to palpation.  There was no instability or loss of strength.  The examiner's assessment was left elbow lateral epicondylitis with no loss of ROM, strength, coordination or fatigability expected to be associated with repetitive motion flare-ups. 

The Veteran had a VA orthopedic examination in November 2011, performed by a physician.  ROM of the left elbow was flexion to 145 degrees or greater with pain at the limit of flexion; extension was normal but with pain at the limit of extension.  Repetitive movement caused no additional limitation of movement or function of the elbow or forearm due to the DeLuca factors.  There was no localized tenderness to palpation in the elbow or forearm, and strength was 5/5.  The Veteran did not have ankylosis of the elbow, flail joint, joint fracture or impairment of supination or pronation.  The examiner diagnosed left elbow lateral humeral epicondylitis and stated the disability did not impact her ability to work.

A VA occupational therapy treatment note dated in July 2012, which is associated with Virtual VA, shows the Veteran was diagnosed with carpal tunnel syndrome and cubital tunnel syndrome of the left arm, resulting in pain in the left hand and numbness in the fingertips.

The file contains a February 2013 letter from private physical therapist Joshua A. Harward.  The letter states Mr. Harward had been treating the Veteran for left elbow pain since January 2013.  The Veteran's symptoms had improved steadily and now allowed for normal gripping activities and opening of jars.

The Veteran testified before the Board in October 2013 that she has occasional swelling in the elbow.  During flare-ups she is unable to lift any heavy items.

Review of the evidence above shows the Veteran's measured ROM has consistently been normal; i.e., extension to 0 degrees and flexion to 145 degrees or better.  The Veteran has asserted subjective pain, but these ROM were achieved before the onset of such pain.  Accordingly, even acknowledging the DeLuca factors, compensation higher than the currently-assigned 10 percent is not warranted under DC 5206 (flexion), 5207 (extension) or 5208 (combined flexion and extension).  

The Board has considered the regulations regarding pain.  The minimum rating for impairment of motion of the elbow 0 percent under DC 5206 (flexion) or 10 percent under DC 5207 (extension).  Accordingly, the Veteran's current rating of 10 percent meets the criteria of Burton and Lichtenfels.        

There is no distinct period during which the criteria for a higher rating were met, so "staged rating" is not applicable.  Hart, 21 Vet. App. 505.

The Board has considered the lay evidence offered by the Veteran, which primarily consists of reports of elbow pain and loss of function; nothing in her lay evidence suggests loss of ROM that would entitle her to a higher rating.  In regard to her complaints of pain and tingling, the Board notes that she is shown to have nonservice-connected carpal tunnel syndrome and cubital tunnel syndrome bilaterally; there is no medical evidence suggesting that her reported symptoms are associated with the service-connected left elbow disability. The Board places greater weight on the objective findings of the VA examinations, covering the entire appeal period, than the Veteran's subjective report of symptomatology. 

The Board has considered entitlement to extraschedular rating under the two-step method articulated in Thun as described above.  The Board finds that neither the first nor second Thun element is satisfied here.   

In regard to the first step of Thun, the Veteran's left elbow disability is manifested by painful, limited motion and functional impairment.  The diagnostic codes in the rating schedule corresponding to disabilities of the elbow provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by pain, limited motion, and functional impairment.  In short, there is nothing exceptional or unusual about the Veteran's left elbow disability because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the Veteran has not asserted, and the evidence of record does not show, that she has been hospitalized for her left elbow disability or that the left elbow disability causes marked interference with employment.  Accordingly, even if the Veteran's disability picture is considered exceptional or unusual, referral for extraschedular consideration is not warranted. 

In sum, based on the evidence and analysis above the Board finds the criteria for a rating higher than 10 percent for the Veteran's left elbow disability are not met.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Evaluation of Bilateral Pes Planus

Pes planus is rated under the criteria of 38 C.F.R. § 4.71a, DC 5276 (flatfoot, acquired) as follows.  Mild pes planus (symptoms relieved by built-up shoe or arch support) is rated as noncompensable for unilateral or bilateral disability.  Moderate pes planus (weight-bearing line over or medial to the great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet) is rated at 10 percent for unilateral or bilateral disability.  Severe pes planus (objective evidence of marked deformity such as pronation or abduction, accentuated pain on manipulation and use, indication of swelling on use, callosities) is rated at 20 percent if unilateral and 30 percent if bilateral.  Pronounced pes planus (marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances) is rated at 30 percent if unilateral and at 50 percent if bilateral.   

The present claim for increased rating was received in May 2009.  

The Veteran presented to the VA PCC in February 2009 for annual examination.   The examination report is silent in regard to any complaint relating to the feet.

The Veteran had a VA orthopedic examination in November 2009 in which she reported that she was independent in all ADLs such as eating, bathing, grooming, toileting and dressing.  She stated she was able to walk her dog more than one mile every day, but with pain in the feet associated with such walking.  She endorsed using special orthotic shoes, and stated she used aspirin and a soothing balm on her feet.  She believed herself to have excellent strength in the feet and full sensation but complained of foot pain with just standing.  Objective examination of the feet showed no swelling, deformity or discoloration of the toe box.  There was no hallux valgus, claw feet or claw toes.  The Veteran had normal alignment of the feet while standing but had bilateral pes planus when standing or sitting.  The pes planus remained while nonweightbearing and while squatting.  There was no malignment of the Achilles and the Veteran did not pronate or supinate the foot; except for the pes planus her alignment was excellent.  There was no tenderness to palpation of any part of the feet and there was no callus formation indicative of abnormal weightbearing.  The examiner's assessment was bilateral pes planus, with no indication that the disorder caused the Veteran any current problems.  The examiner stated that repetitive movement would not cause any flare-ups.

The Veteran presented to the VA prosthetics/orthotics clinic in November 2009 requesting orthotic shoes for "instability" of her ankles.  The Veteran was observed to be wearing shoes that were too short.  Examination showed her left foot to have a lower arch than the right foot.  The Veteran had a short-stepping, wide-based gait and left abduction angle of gait was greater than the right, with the left not propulsing in what appeared to be a flat-foot lift-off.  The Veteran was fitted for therapeutic shoes.

The Veteran had another VA podiatry consult in June 2011 due to her history of painful feet and ankles.  The Veteran stated she continued to have soreness around the medial and lateral side of the foot.  Objective examination showed the rear of the left foot to be stiff.  On weightbearing there was some evidence of slight flattening and slight rear foot valgus, with inability to passively invert the rear foot in the heel to perpendicular.  The foot was sensitive with palpation around the talo-navicular are medially along the lateral side around the sinus tarsi.  Temperature, texture and turgor were normal, and strength was 5/5.  The clinical assessment was history of triple arthrodesis (left) and tendon correction (right) due to history of flat feet.  

The Veteran had a VA orthopedic examination in November 2011, performed by a physician.  The Veteran reported that both feet were painful with use, although the feet were not painful with manipulation.  There was no indication of swelling or calluses and no extreme tenderness on the plantar surfaces of the feet.  Both feet had decreased longitudinal arch height on weight-bearing although orthotic shoes provided relief.  There was no pronation or deformity of the feet and no deformity other than pes planus causing alteration of the weight-bearing line.  The Achilles tendons did not show inward bowing, inward displacement or severe spasm.  The Veteran had surgical scars on the feet that were not clinically significant.  The examiner diagnosed bilateral pes planus.

As documented in treatment records associated with Virtual VA, the Veteran presented to the VA orthotics clinic complaining her arches were bothering her.  The left foot was tender to palpation on the second metatarsal head, while the right foot was tender to palpation on the first and third metatarsal heads.  The care plan was to provide the Veteran with custom insoles.  

In July 2012, as documented in treatment records associated with Virtual VA, the Veteran presented to the VA podiatry clinic requesting new orthotic shoes.  Examination showed no osseous prominences bilaterally, and muscle strength in the feet of 5/5.  The impression was pes plano valgus, and orthotic shoes were ordered.  In August 2012, a treatment note showed the manufacturer did not make shoes in the Veteran's right foot size, so shoes one-half size bigger were shipped.

The Veteran presented for VA podiatry biomechanical examination in May 2013.  She explained that she had always had flat feet and that she wanted new custom orthoses similar to those she had procured privately.  Examination showed the Veteran's feet to be normal to vascular, dermatological and neurological examination.  The Veteran's stance in tibial position was 0 degrees bilaterally.  The Veteran's stance to the left was 0 degrees in tibial position, neutral calcaneal stance position and resting calcaneal stance position.  Her stance to the right was 0 degrees in tibial position, 2 degrees inversion in neutral calcaneal stance position and 5 degrees eversion resting calcaneal stance position.  Her gait showed left shoulder drop and right hip drop, but heel strike and heel off was normal bilaterally; the angle of gait showed 13 degrees of abduction.  Muscle strength was 5/5 throughout.  

The Veteran testified before the Board in October 2013 that she has orthotic shoes for both feet, and that since getting the proper shoes her arches no longer bother her.  

Review of the evidence above shows that the Veteran has not had "severe" pes planus as defined by the rating criteria for a rating higher than the currently-assigned 10 percent.  Specifically, there is no objective evidence of marked deformity such as pronation or abduction.  The feet have been occasionally mildly tender to palpation, but there is no objective evidence of accentuated pain on manipulation and use.  There is also no objective indication of swelling on use or callosities.  The Veteran herself testified that since getting orthotics, her arches no longer bother her.  For these reasons, the Board concludes the Veteran's pes planus disability more closely approximates a "moderate" level of severity than a "severe" level of severity as defined by DC 5276.

The Board notes at this point that the rating schedule provides for numerous ratings for disabilities of the foot under 38 C.F.R. § 4.71a, DCs 5276 through 5284.  The rating schedule specifically provides for pes planus to be rated under DC 5276, and there is no clinical indication that the Veteran's pes planus has caused or contributed to any of the disorders cited in DCs 5277 through 5283.  Further, because there is a specific DC for pes planus, rating under DC 5284 (foot injuries, other) is not appropriate.

In that regard, the Veteran is separately service-connected for degenerative changes of the right foot, status post medial calcaneal osteotomy, which is rated as 10 percent disabling.  She is also service-connected for left and right ankle disabilities, rated at 20 percent and 10 percent respectively.  To some degree, the symptoms from these disabilities overlap with the symptoms associated with pes planus.  The evaluation of the same manifestation under various different diagnoses is to be avoided; see 38 C.F.R. § 4.14.  Also, 38 U.S.C.A. § 1155 implicitly contains the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomology since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute "pyramiding."  Brady v. Brown, 4 Vet. App. 203 (1993).

The Board has considered the regulations regarding pain.  Pes planus is not rated on the basis of limitation of motion, but DC 5276 provides that "pain on manipulation or use of the feet" is a criterion for the 10 percent rating.  Accordingly, the currently-assigned 10 percent rating appropriately compensates the Veteran for her symptoms of subjective pain on use.

There is no distinct period during which the criteria for a higher rating were met, so "staged rating" is not applicable.  Hart, 21 Vet. App. 505.

The Board has considered the lay evidence offered by the Veteran in which she has complained of pain and loss of function attributed to her pes planus.  As noted above, the Veteran's reported pes planus symptoms overlap to some extent with the symptoms attributable to her left and right ankle disabilities and her right foot disability.  The Board accordingly places greater weight on the objective findings of the VA examinations, covering the entire appeal period, than the Veteran's subjective report of symptomatology. 

The Board has considered entitlement to extraschedular rating under the two-step method articulated in Thun as described above.  The Board finds that neither the first nor second Thun element is satisfied here.   

In regard to the first step of Thun, the Veteran's pes planus disability is manifested by pain and functional impairment, which are symptoms specifically addressed by the rating criteria.  In short, there is nothing exceptional or unusual about the Veteran's pes planus disability because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the Veteran has not asserted, and the evidence of record does not show, that she has been hospitalized for her pes planus disability or that the pes planus causes marked interference with employment.  Accordingly, even if the Veteran's disability picture is considered exceptional or unusual, referral for extraschedular consideration is not warranted. 

In sum, based on the evidence and analysis above the Board finds the criteria for a rating higher than 10 percent for the Veteran's pes planus disability are not met.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Evaluation of Sinusitis 

The Veteran's sinusitis is rated under the provisions of 38 C.F.R. § 4.97 (schedule of ratings - respiratory system), DC 6512 (chronic frontal sinusitis).

The rating criteria for all forms of sinusitis (DCs 6510 through 6514) are as follows.  A rating of 0 percent is assigned for sinusitis detected by X-ray only.  A rating of 10 percent is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or, three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A rating of 30 percent is assigned for three or more incapacitating episodes per year requiring prolonged antibiotic treatment or more than six non-incapacitating episodes per year.  A rating of 50 percent is assigned following radical surgery with chronic osteomyelitis or near-constant sinusitis characterized by headaches, pain and tenderness of the affected sinus and purulent discharge or crusting after repeated surgeries.

A Note appended to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

As this is a claim for increased initial rating, the period under review begins with the date of service connection; i.e., January 19, 2007.

The Veteran called the VA CBOC in January 2007 complaining of nasal congestion and puffy eyes.  When she subsequently presented for treatment her nose was clear and mucosa were normal.  The clinician changed her sinus medication to a different prescription for nasal spray.

The Veteran submitted a Statement in Support of Claim in December 2007 stating she frequently has sinus headaches.

The Veteran had a group intake appointment at the VA PCC in March 2008 to establish care.  Clinical examination showed the nares and turbinates to be erythematous bilaterally, with clear-white drainage.

The Veteran presented to the VA PCC in February 2009 for annual examination, during which she complained of headaches and of sinus congestion/allergy.  She stated she had tried all sinus medications available, without relief.  Clinical examination showed the nares and turbinates to be clear bilaterally, and the oropharynx was also clear.  The clinician entered a prescription for a new sinus medication, fexofenadine (the Board notes at this point that fexofenadine is an antihistamine, not an antibiotic).

A VA computed tomography (CT) scan of the sinuses in April 2009 showed a right maxillary sinus mucus retention cyst and fluid without the midline septal cell, without focal obstructive pathology.

The Veteran presented to the VA PCC in May 2009 requesting a consult with the ear/nose/throat (ENT) clinic due to a reported one-year history of year-round rhinorrhea that had not been responsive to medication.  She denied history of dysphagia, otalgia, hearing loss, tinnitus, vertigo, visual changes, headaches, nausea, shortness of breath, chest pain, nasal obstruction and nasal trauma/surgery.  Clinical examination of the mouth and nose was unremarkable.  The clinician noted the recent CT cited above.  The clinical impression was no evidence of sinusitis by physical examination or CT.  The clinician recommended continuation of therapy for possible allergic rhinitis.
  
The Veteran had a VA examination of the sinuses in October 2009, performed by a physician who reviewed the claims file.  The Veteran denied any recent antibiotic therapy for sinus infection or any recent infections at all.  Physical examination showed the Veteran's tympanic membranes and external canals were clear and anterior rhinoscopy and oral cavity examinations were unremarkable.  The examiner's assessment was complaints of sinusitis but no significant sinus disease shown by CT scan and no antibiotic therapy for sinus disease.  The examiner stated the Veteran's 0 percent rating should remain unchanged since there was no recent active disease.  

The Veteran had a VA otolaryngology consult in March 2010 in which she complained of an intermittent crackling sound in her right ear.  She was noted to have a history of nasal congestion and discharge that was treated with nasal steroids, antihistamines and saline irrigation. Clinical examination of the mouth, nose and sinuses was normal.  Flexible nasolaryngoscopy was performed during which the sinuses were visualized and found to be unremarkable.  The clinical impression was mild Eustachian tube dysfunction.

As documented in treatment records associated with Virtual VA, the Veteran presented to the VA Women's Clinic in October 2011 to establish care.  She complained that chronic sinusitis was a "constant struggle."  The current clinical assessment was chronic sinusitis with no fevers and no purulent nasal discharge.  She was continued on flunisolide (a corticosteroid), and was prescribed zyrtec (an antihistamine) since the previous loratadine (another antihistamine) was not helping.

The Veteran had a VA ENT examination in November 2011, performed by a physician.  The Veteran endorsed using continuous medication in the form of nasal spray; her last antibiotic treatment was in 2006.  The Veteran complained of frontal headaches associated with sinusitis, although she had not had a sinus infection since 2006.  The Veteran was found to not have chronic sinusitis or any incapacitating episodes related to sinusitis.  In regard to the diagnosed current rhinitis, the Veteran did not have a 50 percent obstruction of the nasal passages on both sides, or 100 percent obstruction of the nasal passage on one side; she did not have permanent hypertrophy of the nasal turbinates, nasal polyps or a granulomatous condition.  
The examiner diagnosed allergic rhinitis, not chronic sinusitis, and stated the Veteran's disorder did not impact her ability to work. 

In February 2013 the Veteran reported to the VA PCC for general checkup.  The examination is silent in regard to sinusitis, although there was complaint of chronic rhinitis which was noted to be currently under generally good control with medication.

The Veteran testified before the Board in October 2013 that she had to take antibiotics for sinusitis during active service.  Since then she had experienced sinus infections on two occasions.

Review of the file shows the Veteran has a number of respiratory disorders, including chronic colds, viral infections and allergic rhinitis; while these nonservice-connected disorders have symptoms that mimic sinusitis to some degree, they can be distinguished by the fact that sinusitis is treated by antibiotics while the other comorbid disorders are treated with antihistamines and similar remedies.  At no time during the period under review has the Veteran been clinically shown to have actual active sinusitis.

The Veteran does not assert, and the evidence of record does not suggest, that she has had any incapacitating episodes of sinusitis that required antibiotic treatment.   The rating schedule provides for rating based on non-incapacitating episodes in a given year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Although the Veteran has not quantified how many such episodes she has had within any given year, the Board finds this information is not necessary to rate the claim as the Veteran has not alleged, and clinical evidence has not shown, purulent discharge or crusting at any time during the course of the appeal.  

As for the Veteran's lay statements and testimony, the Board places greater weight on the objective findings of the VA examinations, covering the entire appeal period, than the Veteran's report of subjective symptomatology.

There is no distinct period during which the criteria for a higher rating were met, so "staged rating" is not applicable.  Fenderson, 12 Vet. App. 119.

The Board has considered entitlement to extraschedular rating under the two-step method articulated in Thun as described above.  The Board finds that neither the first nor second Thun element is satisfied here.   

In regard to the first step of Thun, the Veteran's sinusitis is manifested by reported headaches and pain, which are symptoms specifically addressed by the rating criteria.  In short, there is nothing exceptional or unusual about the Veteran's sinusitis disability because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the Veteran has not asserted, and the evidence of record does not show, that she has been hospitalized for her sinusitis disability or that her sinusitis causes marked interference with employment.  Accordingly, even if the Veteran's disability picture is considered exceptional or unusual, referral for extraschedular consideration is not warranted. 

In sum, based on the evidence and analysis above the Board finds the criteria for an initial compensable rating higher for the Veteran's sinusitis disability are not met.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Evaluation of GERD

Diseases of the digestive system are rated under 38 C.F.R. § 4.114.  An introductory note to § 4.114 states that ratings under DCs 7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other; rather, a single evaluation will be assigned under the DC that reflects the predominant disability picture, with elevation toe the next higher evaluation where the severity of the overall disability warrants such elevation.  

Under DC 7346 (GERD), a rating of 10 percent is assigned for two or more of the symptoms for the 30 percent rating, of less severity.  A rating of 30 percent is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A rating of 60 percent is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or, other symptom combinations productive of severe impairment of health.   

The present claim for increased rating was received in May 2009.  

The Veteran presented to the VA PCC in February 2009 for annual examination.   The examination report is silent in regard to any complaint relating to the digestive system, and in fact the Veteran denied current gastrointestinal symptoms.

The Veteran had a VA examination in November 2009, performed by a physician who reviewed the claims file.  The Veteran denied vomiting, melena or hematochezia.  There was no history of peptic ulcer disease, and the Veteran appeared to be responding well to medication.  The Veteran did report a history of heartburn less than weekly.  Examination showed no signs of anemia.  Clinical examination of the abdomen was normal, and the examiner noted that a recent VA esophagogastroduodenoscopy (EGD) in December 2008 was normal.  Current complete blood count (CBC) was normal.  The examiner diagnosed GERD and stated the disorder caused no significant occupational impairment and no impairment of ADLs.

As documented in treatment records associated with Virtual VA, the Veteran presented to the VA Women's Clinic in October 2011 to establish care.  Her GERD disability was characterized as well-controlled on medication.

The Veteran had a VA GERD examination in November 2011, performed by a physician.  The Veteran reported having had an upper endoscopy in 2010 that she was told looked good; she continued to take medication twice per day; as long as she continued to take her medication she had no symptoms. Thus, she had been asymptomatic since 2008.  Thus, she had none of the symptoms associated with compensation at any level under the rating schedule.  The examiner diagnosed GERD and stated the disorder did not impact the Veteran's ability to work.

In February 2013 the Veteran reported to the VA PCC for general checkup.  In regard to GERD, she stated she sometimes got a sensation at night of fullness and feeling of wanting to vomit, but medication provided good control of symptoms during the day.  The clinician advised the Veteran to take her medication at night, or twice during the day, and also to avoid eating within two hours of going to bed.

The Veteran testified before the Board in October 2013 that she continues to have an upset stomach, for which she takes a prescription medication.  

Review of the file shows the Veteran has intermittently complained of epigastric distress.  She has reported some regurgitation but has not reported any dysphagia (difficulty swallowing) or pyrosis (substernal pain associated with regurgitation), so a rating higher than 10 percent is not warranted under DC 7346.  There are no other applicable DCs in 38 C.F.R. § 4.114 under which the disability may be considered.

In addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran, but nothing therein suggests that her disability more closely approximates the criteria for a rating higher than 10 percent.

The Board has considered entitlement to extraschedular rating under the two-step method articulated in Thun as described above.  The Board finds that neither the first nor second Thun element is satisfied here.   

In regard to the first step of Thun, the rating criteria are predicated on epigastric distress to include the degree to which such distress causes overall impairment of health.  The symptom cited by Veteran (occasional urge to vomit) is specifically considered by the rating criteria.  In short, there is nothing exceptional or unusual about the Veteran's GERD disability because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the Veteran has not asserted, and the evidence of record does not show, that she has been hospitalized for her GERD disability or that the GERD causes marked interference with employment.  Accordingly, even if the Veteran's disability picture is considered exceptional or unusual, referral for extraschedular consideration is not warranted. 

In sum, based on the evidence and analysis above the Board finds the criteria for a rating higher than 10 percent for the Veteran's GERD disability are not met.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Evaluation of Hemorrhoids

Hemorrhoids are rated under the criteria of 38 C.F.R. § 4.114 (Schedule of ratings - digestive system), DC 7336 (external or internal hemorrhoids).

The rating criteria of DC 7336 are as follows.  A noncompensable rating is assigned for mild or moderate hemorrhoids.  A rating of 10 percent is assigned for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue and evidencing frequent recurrences.  A rating of 20 percent is assigned for hemorrhoids with persistent bleeding and with secondary anemia or with fissures.
  
The present claim for increased rating was received in May 2009.  

The Veteran presented to the VA PCC in February 2009 for annual examination.   The examination report is silent in regard to any complaint relating to hemorrhoids.

The Veteran had a VA anal/rectal examination in November 2009, performed by a physician who reviewed the claims file.  The Veteran reported history of occasional painless bright red blood observed when wiping after a bowel movement, such episodes would occur 4 or more times per year.  Her treatment was to use Vaseline for moisture protection less than monthly; she did not use medicated cream, suppositories or wipes. She denied history of hemorrhoidectomy or brisk bleed, and also denied thrombosed hemorrhoids.  Examination did not show any current hemorrhoids or any other current abnormality of the anus/rectum.  The examiner diagnosed hemorrhoids and stated the disorder caused no significant impairment on occupational activities or ADLs.  

The Veteran called the VA PCC in April 2010 to complain that her hemorrhoids had become worse and were bleeding.  She was advised to use a stool softener and suppositories for two months, and to eat a diet higher in fiber; if symptoms did not resolve she would be considered for consult to a specialist.

The Veteran complained to the VA PCC in June 2010 of vaginal bleeding but also complained of continued problems with recurring hemorrhoids.  She was advised to treat her symptoms with sitz baths, medicated wipes and hydrocortisone cream; if these measures did not resolve her complaints she would be referred to general surgery.

In August 2010 the Veteran was treated by VA for complaint of rectal pain with itching and burning.  Examination did not show any current inflammation or hemorrhoids, either internal or external.  There was no current thrombosis or history of thrombosis.  The Veteran was advised to discontinue using suppositories, continue using baby wipes and continue hydrocortisone cream "sparingly."

As documented in treatment records associated with Virtual VA, the Veteran presented to the VA Women's Clinic in October 2011 to establish care.  She reported her hemorrhoids cause no pain but occasional blood on toilet paper; she was doing well on ointment.  The clinical assessment was hemorrhoids, currently stable without current pain or large bleeding.

The Veteran had a VA anal/rectal examinations in November and December 2011, both performed by the same VA physician.  During those examinations the Veteran complained of intermittent constipation, with resultant protrusion of hemorrhoids when she strains.  This was accompanied by a burning sensation.  Flare-ups occurred 3-4 times per year and were accompanied by pruritus.  She denied history of surgery, anal infections, proctitis or fistulae ano.  The Veteran described taking psyllium (which the Board notes is a fiber dietary supplement) continuously for her condition.  Examination showed small or moderate external hemorrhoids.  The examiner diagnosed internal or external hemorrhoids of mild-to-moderate severity.

The Veteran testified before the Board in October 2013 that her hemorrhoids flare up a couple of times per month, possibly associated with how much time she had spent sitting and on what she had recently eaten.

Review of the file shows the Veteran's hemorrhoid disability is of mild, or at most moderate, severity, as specifically found by the VA examiner in November 2011.  To that degree, she has complained of occasional itching, pain and bleeding when the hemorrhoids recur.  However, a rating of 10 percent requires not just frequent recurrences but also hemorrhoids that are large or thrombotic, irreducible, and with excessive redundant tissue, none of which are shown here.  The clinical evidence demonstrates that the Veteran's occasional hemorrhoids are small, reducible and not thrombosed.  Similarly, the Veteran has complained of occasional bleeding, but the 20 percent rating requires persistent bleeding that is accompanied by anemia and fissures, none of which are shown.

In addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran, but nothing therein suggests that her disability more closely approximates the criteria for a rating higher than 10 percent.

The Board has considered entitlement to extraschedular rating under the two-step method articulated in Thun as described above.  

In regard to the first step of Thun, the rating criteria do not specifically address the Veteran's complaint of pain, itching and bleeding when her hemorrhoids flare.  However, with respect to the second Thun element, the Veteran has not asserted, and the evidence of record does not show, that the hemorrhoid disability has resulted in frequent hospitalization or marked interference with employment.  Accordingly, even if the Veteran's disability picture is considered exceptional or unusual, referral for extraschedular consideration is not warranted. 

In sum, based on the evidence and analysis above the Board finds the criteria for a compensable rating for the Veteran's hemorrhoid disability are not met.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.
  
Evaluation of Left Eye Disability

The Veteran's left eye disability has been rated under the criteria of 38 C.F.R. § 4.79 (diseases of the eye), DC 6080 (visual field defects).  The rating criteria for a unilateral defect are as follows.

A rating of 10 percent is assigned for concentric contraction with remaining field of 16 to 60 degrees, or for loss of superior half, inferior half, nasal half or temporal half of the visual field.  A rating of 20 percent is assigned for concentric contraction with remaining field of 6 to 16 degrees. A rating of 30 percent is assigned for concentric contraction with remaining field of 5 degrees, or for homonymous hemianopsia.  

The present claim for increased rating was received in May 2009.  

The Veteran presented to the VA PCC in February 2009 for annual examination.   The examination report is silent in regard to any complaint relating to the eyes.
 
The Veteran had a VA eye examination in October 2009, performed by a physician (ophthalmologist) who reviewed the claims file.  The Veteran denied history of hospitalization or surgery, trauma, eye neoplasm or incapacitating periods due to eye disease.  Examination of the eyes showed macular drusen bilaterally and a band of peripheral lattice pigment in the left eye.  The Veteran's corrected vision in the left eye was 20/20 to distance and near vision.  There were no physical findings of abnormal accommodation, abnormal lachrymal duct function, abnormal eyelids, chronic conjunctivitis, residuals of eye injury, lagophthamos, symblepharon, ptosis, nystagmus, eyelash loss or eyebrow loss.  Kinetic visual field (VF) was within normal limits.  The Veteran was urged to stop smoking.     

A VA ophthalmology clinic note dated in November 2009 shows treatment as a glaucoma suspect based on optic nerve hypoplasia (OPH).  In relevant part, examination showed Humphrey visual field (HFV) or 8/08 with open angles bilaterally.  The ophthalmologist noted that smoking cessation was important for reducing the risk of progression of macular degeneration.

The Veteran had a VA eye examination in December 2011, performed by an ophthalmologist who reviewed the claims file.  The Veteran reported having been diagnosed with preglaucoma in March 2011; prior to that she had limitation of visual field for about 10 years and had also been diagnosed with drusen and with chorioretinal scar in the left eye.  The examiner noted the Veteran's visual acuity in the left eye to be 20/100 (distance) and 20/40 or better (near), correctible to 20/40 or better (distance and near).  Slit lamp and external eye examination was normal; internal eye examination was abnormal for drusen bilaterally and chorioretinal scar of the left inferior periphery.  However, the Veteran did not have a visual field defect.  There was no loss of visual field and no scotoma.  There was no record of any incapacitating episodes related to an eye disorder.  The examiner diagnosed preglaucoma, drusen and chorioretinal scar and stated the condition did not impact her ability to work.

As documented in treatment records associated with Virtual VA, the Veteran presented to the VA optometry clinic in February 2012 for examination of the visual fields due to referral as a glaucoma suspect.  It was noted that she had been previously determined to have large cup-to-disc (C/D) ratio and high-to-normal intraocular pressures (IOPs).  The Veteran was found to have full field bilaterally, but she was advised to return to clinic in six months to repeat the tests.

In September 2012, as documented in treatment records associated with Virtual VA, the Veteran presented to the VA optometry clinic for reexamination.  Examination showed HVF to be essentially normal.  The diagnosis was glaucoma suspect and age-related macular degeneration (ARMD) stable with no changes since November 2012.  The Veteran was advised to return to clinic in one year for reexamination.

The Veteran testified before the Board in October 2013 that she had been identified as having scars and spots in the left eye.  She agreed that her disability did not necessarily affect her field of vision.

Review of the file shows the Veteran's field of vision has been essentially normal on every occasion in which she was examined, and she testified that her disability did not affect her field of vision.  Accordingly, the evidence does not demonstrate concentric contraction with remaining field of 6 to 16 degrees, as required for the higher 20 percent rating.

In addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran, but nothing therein suggests that her disability more closely approximates the criteria for a rating higher than 10 percent.

The Board has considered entitlement to extraschedular rating under the two-step method articulated in Thun as described above.  

In regard to the first step of Thun, the rating criteria are based on limitation of field of vision, which is appropriate for the nature of the service-connected disability.  The Veteran has not reported any other symptoms associated with her disability, and the Board concludes that the rating schedule adequately addresses the Veteran's symptoms.

With respect to the second Thun element, the Veteran has not asserted, and the evidence of record does not show, that her left eye disability has resulted in frequent hospitalization or marked interference with employment.  Accordingly, even if the Veteran's disability picture is considered exceptional or unusual, referral for extraschedular consideration is not warranted. 

In sum, based on the evidence and analysis above the Board finds the criteria for a rating higher than 10 percent for the Veteran's left eye disability are not met.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

The appeal for service connection for ADHD or learning disability is dismissed.

The appeal for a compensable rating for disability of the left index finger is dismissed.

A rating higher than 20 percent for cervical spine disability is denied.

A rating higher than 20 percent for left ankle disability is denied.

A rating higher than 10 percent for right ankle disability is denied.

A rating higher than 10 percent for left hip disability is denied.

A rating higher than 10 percent for right hip disability is denied.

A rating higher than 10 percent for left elbow disability is denied.

A rating higher than 10 percent for bilateral pes planus is denied.

A compensable initial rating for sinusitis is denied.

A rating higher than 10 percent for GERD is denied. 

A compensable rating for hemorrhoids is denied.

A rating higher than 10 percent for left eye disability is denied.  




____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


